Name: Commission Regulation (EC) No 2806/98 of 23 December 1998 on the issuing of import licences for bananas under the tariff quotas and for traditional ACP bananas for the first quarter of 1999 and on the submission of new applications (Text with EEA relevance)
 Type: Regulation
 Subject Matter: economic geography;  international trade;  tariff policy;  plant product
 Date Published: nan

 EN Official Journal of the European Communities 24. 12. 98L 349/32 COMMISSION REGULATION (EC) No 2806/98 of 23 December 1998 on the issuing of import licences for bananas under the tariff quotas and for traditional ACP bananas for the first quarter of 1999 and on the submission of new applications (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organisation of the market in bananas (1), as last amended by Regulation (EC) No 1637/98 (2), Having regard to Commission Regulation (EC) No 2362/ 98 of 28 October 1998 laying down detailed rules for the implementation of Council Regulation (EEC) No 404/93 regarding imports of bananas into the Community (3), and in particular Articles 18 and 29 thereof, Whereas Article 29 of Regulation (EC) No 2362/98 lays down that if the quantities covered by applications for licences in respect of the first quarter of 1999 covering imports from one or more of the origins listed in Annex I exceed 26 % of the quantities set out in that Annex, the Commission is to fix a percentage reduction to be applied to all applications in respect of the origin(s) concerned; Whereas in the case of the quantities covered by licence applications that are either less than or equal to the ceiling laid down in Article 29 of Regulation (EC) No 2362/98, licences are issued for the quantities applied for; whereas, however, for certain origins, the quantities applied for exceed that ceiling; whereas, therefore, a reduction percentage should be set to be applied to each licence application for the origin(s) involved; Whereas the maximum quantity for which such licence applications may still be submitted should be set taking account of the available quantities resulting from the application of Article 29 of Regulation (EC) No 2362/98 and the applications accepted at the end of the applica- tion period; Whereas this Regulation should apply immediately to permit licences to be issued as quickly as possible, HAS ADOPTED THIS REGULATION: Article 1 Import licences shall be issued under the arrangements for the importation of bananas, tariff quota arrangements and arrangements for traditional ACP bananas for the first quarter of 1999 for the quantity indicated in the licence application, multiplied by reduction coefficients of 0,5793, 0,6740 and 0,7080 for applications indicating the origins Colombia', Costa Rica' and Ecuador' respectively. Article 2 The quantities for which licence applications may still be lodged in respect of the first quarter of 1999 are laid down in the Annex hereto. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 December 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 47, 25. 2. 1993, p. 1. (2) OJ L 210, 28. 7. 1998, p. 28. (3) OJ L 293, 31. 10. 1998, p. 32. EN Official Journal of the European Communities24. 12. 98 L 349/33 ANNEX (tonnes) Quantities available for new applications Panama 77 536,711 Others 41 473,846 Traditional ACP bananas 148 129,046